Citation Nr: 1500927	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-28 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in relevant part, declined to reopen the previously denied claim of entitlement to service connection for tinnitus.  

In April 2011, the Veteran withdrew his prior request to appear for a Board hearing.  See 38 C.F.R. § 20.704(e) (2014).

In a January 2013 decision, the Board reopened the Veteran's claim of entitlement to service connection for tinnitus, and remanded the claim for further development.


FINDING OF FACT

The Veteran's current tinnitus is the result of injury in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as tinnitus, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see also VA. Gen. Coun. Prec. 2-03 at paras. 2-3 (May 22, 2003) (collecting medical treatises and manuals describing tinnitus as a disorder of the nervous system).  

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).  

In the instant case, the Veteran's tinnitus was diagnosed during a May 2013 VA ear condition examination.  He is competent to report current tinnitus.  Charles v. Principi, 16 Vet App 370 (2002).  

The Veteran attributes his tinnitus to two events during service.  In April 1975, during a pressure tank test, he was unable to equalize pressure in his ears.  This incident, resulting in ear pain, is confirmed in his service treatment records.  The second reported incident took place when he was sent to the bottom deck storeroom of his submarine and a nearby submarine emitted several sonar pings, resulting in acoustic trauma.  He noted that he was asked not to report to sickbay.  

The Veteran has repeatedly contended that he has experienced gradually increasing tinnitus since the time of his service.  Complaints of tinnitus are found as early as in a January 1981 VA examination.  Another complaint of tinnitus appears in a September 1988 dental record.  The Veteran's current reports are consistent with the evidence of record, and based on this competent and credible evidence, a continuity of symptomatology of chronic tinnitus has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.  

A VA audiologist provided a negative opinion in the May 2013 VA examination report; the examiner did not, however, consider the Veteran's credible and competent reports of a continuity of tinnitus symptomatology since service.  Rather, the examiner based the opinion on a supposed onset of tinnitus "many years" after service.  The examiner's opinion is afforded only minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

All doubt with respect to this claim is resolved in favor of the Veteran, and his claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


